            Case 8:20-cv-02362-CJC-KES Document 1 Filed 12/16/20 Page 1 of 10 Page ID #:1




                   1     James R. Tenero_ (SBN CA201023)
                         i tenero lÐ.sel manlaw. com

                   2     bebra   X Branse (SBN CA I 7 5771)
                         dbre an se (Ð.s e lm arìl aw. c om
                   J     SELMAÑBRE,ITMAN LLP
                         33 New Montsomerv. Sixth Floor
                   4     San Franciscol CA 94105-4537
                         Teleohon e: 415 .979.0400
                   5     Facsìmile : 41 5 .97 9 .2099

                   6             I \M. Lei            (sBN CA 161688)
                         slei                            com
                   7                         ITMAN LLP
                         II766 Wilshire Blvd., Sixth Floor
                   8     Los Anseles. CA 90025-6538
                         Teleoho"ne : i I 0.445.0800
                   9     Facsìmile : 3 10.47 3 .2525

                  10     Attorneys for Plaintiff Everest National Insurance Company
êi
Fl                11
Fl
É                 t2                         LINITED STATES DISTRICT COURT
(c B
)-{ J             13               CENTRAL DISTRICT OF CALIFORNIA _ SOUTHERN DIVISION
      F
C)    .h
                  14
t-(   l¡l
É z&              15     EVEREST NATIONAL INSURANCE                          Case   No. 8:20-cv-2362
      Ë-                 COMPANY,
cü F                                                                         COMPLAINT FOR:
                  T6

o                 t7                     Plaintiff,                          (1) BREACH OF CONTRACT;
(r)
                  18             V.                                          . , ANTICIPATORY
                                                                             12)
                                                                                 OF'CONTRACT;
                                                                                              BREACH

                  t9     SHIFTPIXY, INC.,
                                                                             (3) ACCOI-INTING; AND
                  20                      Defendant.
                                                                              (4) DECLARATORY RELIEF
                  2T
                                                                             DEMAND FOR JURY TRIAL
                  22

                  ¿3

                  24              Plaintiff Everest National Insurance Company ("Everest                    National")

                  25     complains of the defendant as follows:

                  26                     INTRODU CTION AND                  TIIRE OF THE ISPUTE
                  27              1.
                                   This case concerns a breach of contract for failure to pay insurance
                  28     premium owed to Everest National by defendant ShiftPixy, Inc. ("ShiftPixy").
                                                                        1

                                                                                                       CO            I'
3062 49s09 4821-6226-4    v2
                                     Case 8:20-cv-02362-CJC-KES Document 1 Filed 12/16/20 Page 2 of 10 Page ID #:2



                                        1   Everest National issued Workers Compensation and Employers Liability Insurance
                                        2   Policy No. RM1WC00004171 effective July 1, 2017 to July 1, 2018, to ShiftPixy
                                        3   (the “WC Policy”).
                                        4         2.      As is common in the industry, Everest National collected an estimated
                                        5   premium for the WC Policy from ShiftPixy with an agreement that the estimated
                                        6   premium for the WC Policy will be retrospectively adjusted based on a number of
                                        7   factors, including actual payroll and loss run figures. The retrospective premium
                                        8   adjustment could result in a credit or deficiency of premium meaning that the insured
                                        9   might be entitled to a refund or might be required to pay additional premium. If the
                                       10   retrospective premium adjustment result is a lower premium than estimated, the
                                            insured is entitled to a refund of unearned premium. If, as is the case here, the
    LLP




                                       11

                                       12   retrospective premium adjustment results in a higher actual premium that exceeds
Selman Breitman
                  ATTORNEYS AT LAW




                                       13   the estimated premium, the insured must pay the premium owed to the insurer.
                                       14         3.      In this case, ShiftPixy owes retrospective premium to Everest National.
                                       15   In accordance with the terms of the WC Policy, on or about May 19, 2020, Everest
                                       16   National issued a premium invoice totaling $585,449.26 owed by ShiftPixy. Despite
                                       17   having received this invoice and other demands for payment made by Everest
                                       18   National, ShiftPixy has failed to pay the outstanding premium to Everest National.
                                       19                                     THE PARTIES
                                       20         4.      At all times hereinafter mentioned, plaintiff Everest National was, and
                                       21   still is, an insurance company organized under the laws of the State of Delaware,
                                       22   with its principal place of business located in Liberty Corner, New Jersey.
                                       23         5.      Plaintiff is informed and believes, and thereon alleges, that defendant
                                       24   ShiftPixy is, and at all relevant times was, a corporation existing under the laws of
                                       25   the State of Wyoming, with its principal place of business located in Irvine,
                                       26   California.
                                       27   ///
                                       28   ///
                                                                                      2
                                                                                                                  COMPLAINT
  3062 49509 4821-6226-4532 .v2
                                     Case 8:20-cv-02362-CJC-KES Document 1 Filed 12/16/20 Page 3 of 10 Page ID #:3



                                        1                             JURISDICTION AND VENUE
                                        2         6.     This Court has original jurisdiction over this action under 28 U.S.C. §
                                        3   1332 because this is a civil action between citizens of different states and the amount
                                        4   in controversy exceeds $75,000. Specifically, plaintiff Everest National is a citizen
                                        5   of Delaware and New Jersey and defendant ShiftPixy is a citizen of Wyoming and
                                        6   California. The Court also has jurisdiction to declare the rights of the parties
                                        7   pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202. Venue is proper
                                        8   in this district because: (1) the WC Policy was entered into and delivered to ShiftPixy
                                        9   at its offices located in the Central District of California; and (2) defendant’s
                                       10   wrongful acts complained of herein occurred, arose and/or took place in the Central
                                            District of California.
    LLP




                                       11

                                       12                                GENERAL ALLEGATIONS
Selman Breitman
                  ATTORNEYS AT LAW




                                       13         7.     Defendant ShiftPixy is a publicly traded corporation trading under the
                                       14   ticker symbol “PIXY” on the NASDAQ stock exchange. Everest National is
                                       15   informed and believes that ShiftPixy provides staffing and other employment related
                                       16   services to its customers.
                                       17         8.     Everest National has fulfilled its obligation to provide insurance
                                       18   coverage on behalf of ShiftPixy. However, ShiftPixy has breached its obligation to
                                       19   pay premium it owes to Everest National.
                                       20         9.     The WC Policy states, in relevant part, as follows:
                                       21                PART FIVE – PREMIUM
                                       22                                            ***
                                       23                D.     Premium Payments
                                       24                You will pay all premium when due. You will pay the
                                       25                premium even if part or all of a workers compensation law
                                       26                is not valid. The due date for audit and retrospective
                                       27                premiums is the date of the billing.
                                       28
                                                                                      3
                                                                                                                   COMPLAINT
  3062 49509 4821-6226-4532 .v2
                                     Case 8:20-cv-02362-CJC-KES Document 1 Filed 12/16/20 Page 4 of 10 Page ID #:4



                                        1                E.     Final Premium
                                        2                The premium shown on the Information Page, schedules,
                                        3                and endorsements is an estimate. The final premium will
                                        4                be determined after this policy ends by using the actual,
                                        5                not the estimated, premium basis and the proper
                                        6                classifications and rates that lawfully apply to the business
                                        7                and work covered by this policy. If the final premium is
                                        8                more than the premium you paid to us, you must pay us
                                        9                the balance. If it is less, we will refund the balance to you.
                                       10                The final premium will not be less than the highest
                                                         minimum premium for the classifications covered by this
    LLP




                                       11

                                       12                policy.
Selman Breitman
                  ATTORNEYS AT LAW




                                       13         10.    The WC Policy also contains the Retrospective Premium Endorsement
                                       14   One Year Plan (WC 00 05 03 A and WC 00 05 03 C), which details the rating plan
                                       15   and how the retrospective premium will be determined. The endorsement states, in
                                       16   relevant part, as follows:
                                       17         C.     Retrospective Premium Formula
                                       18                Insurance policies listed in the Schedule will be combined with
                                       19                this policy to calculate the retrospective premium. If the policies
                                       20                provide insurance for more than one insured, the retrospective
                                       21                premium will be determined for all insureds combined, not
                                       22                separately for each insured.
                                       23                1.     Retrospective premium is the sum of basic premium,
                                       24                       converted losses, and taxes, plus the excess loss premium
                                       25                       and retrospective development premium elective elements
                                       26                       if you chose them.
                                       27                2.     The retrospective premium will not be less than the
                                       28                       minimum nor more than the maximum retrospective
                                                                                4
                                                                                                       COMPLAINT
  3062 49509 4821-6226-4532 .v2
                                     Case 8:20-cv-02362-CJC-KES Document 1 Filed 12/16/20 Page 5 of 10 Page ID #:5



                                        1                   premium. The minimum and maximum retrospective
                                        2                   premiums are determined by applying the minimum and
                                        3                   maximum factors shown in the Schedule to the standard
                                        4                   premium.
                                        5              3.   If this endorsement applies to more than one policy or
                                        6                   state, the standard premium will be the sum of the standard
                                        7                   premiums for each policy and state.
                                        8        D.    Premium Calculations and Payments
                                        9              1.   We will calculate the retrospective premium using all loss
                                       10                   information we have as of a date six months after the rating
                                                            plan period ends and annually thereafter. We will have the
    LLP




                                       11

                                       12                   calculation verified by the appropriate rate service
Selman Breitman
                  ATTORNEYS AT LAW




                                       13                   organization at your request. We may make a special
                                       14                   valuation of the retrospective premium as of any date that
                                       15                   you are declared bankrupt or insolvent, make an
                                       16                   assignment for the benefit of creditors, are involved in
                                       17                   reorganization, receivership, or liquidation, or dispose of
                                       18                   all your interest in work covered by the insurance. You
                                       19                   will pay the amount due us if the retrospective premium is
                                       20                   more than the total standard premium as of the special
                                       21                   valuation date.
                                       22              2.   After a calculation of retrospective premium, you and we
                                       23                   may agree that it is the final calculation. No other
                                       24                   calculation will be made unless there is clerical error in the
                                       25                   final calculation.
                                       26              3.   After each calculation of retrospective premium, you will
                                       27                   pay promptly the amount due us, or we will refund the
                                       28                   amount due you. Each insured is responsible for the
                                                                              5
                                                                                                       COMPLAINT
  3062 49509 4821-6226-4532 .v2
                                     Case 8:20-cv-02362-CJC-KES Document 1 Filed 12/16/20 Page 6 of 10 Page ID #:6



                                        1                       payment of all standard premium and retrospective
                                        2                       premium calculated under this endorsement.
                                        3         11.    On April 1, 2019, in accordance with the terms of the WC Policy,
                                        4   Everest National generated a Program Adjustment Invoice with accompanying
                                        5   Premium Adjustment Notices.            Based on the agreed-upon rating calculations,
                                        6   Everest National determined that $1,223,060 in return premium was owed to
                                        7   ShiftPixy. On or around May 3, 2019, Everest National issued payment of this
                                        8   amount to ShiftPixy. At no time prior to or after the refund credit was issued did
                                        9   ShiftPixy question the validity of Everest National’s retrospective premium
                                       10   calculation or basis for the credit.
                                                  12.    On May 19, 2020, Everest National issued a Premium Invoice for the
    LLP




                                       11

                                       12   second retrospective premium adjustment.          The second retrospective premium
Selman Breitman
                  ATTORNEYS AT LAW




                                       13   adjustment resulted in a deficiency of premium totaling $585,449.26. Everest
                                       14   National sent an invoice to ShiftPixy for the amount owed and, despite repeated
                                       15   follow up requests from Everest National and its own insurance broker, ShiftPixy
                                       16   has failed to pay the amount owed to Everest National.
                                       17         13.    Pursuant to the terms of the WC Policy, additional retrospective
                                       18   premium adjustments are expected that will result in additional premium
                                       19   deficiencies owed by ShiftPixy to Everest National. Given its refusal to pay what is
                                       20   currently owed, Everest National is informed, believes and anticipates that ShiftPixy
                                       21   will continue to shirk its obligation to pay premiums it is obligated to pay under the
                                       22   terms of the WC Policy when the next retrospective premium adjustment bill is due.
                                       23                               FIRST CAUSE OF ACTION
                                       24                            FOR BREACH OF CONTRACT
                                       25                                    (Against ShiftPixy)
                                       26         14.    Paragraphs 1 through 13 are incorporated by reference as though fully
                                       27   set forth herein.
                                       28         15.    As set forth above, Everest National and ShiftPixy entered into written
                                                                                     6
                                                                                                                 COMPLAINT
  3062 49509 4821-6226-4532 .v2
                                     Case 8:20-cv-02362-CJC-KES Document 1 Filed 12/16/20 Page 7 of 10 Page ID #:7



                                        1   contracts of insurance pursuant to which Everest National was to provide insurance
                                        2   coverage for the benefit of ShiftPixy in exchange for the defendant's payment of
                                        3   premiums.
                                        4         16.    From July 1, 2017, and continuing thereafter, ShiftPixy has received
                                        5   the benefit of the WC Policy. Everest National has performed all conditions,
                                        6   covenants, and promises required to be performed on its part under the WC Policy.
                                        7   However, ShiftPixy has failed to satisfy its obligations under the WC Policy by
                                        8   failing and refusing to pay the premiums due and owed to Everest National.
                                        9         17.    Accordingly, ShiftPixy breached the contract by failing to remit monies
                                       10   due and owing Everest National as required by the terms of the WC Policy.
                                                  18.    As a result of defendant's breach of the contract, plaintiff has been
    LLP




                                       11

                                       12   damaged in the sum of $585,449.26, excluding interest, attorneys' fees, loss of use
Selman Breitman
                  ATTORNEYS AT LAW




                                       13   of said funds, and costs of litigation.
                                       14                             SECOND CAUSE OF ACTION
                                       15                 FOR ANTICIPATORY BREACH OF CONTRACT
                                       16                                    (Against ShiftPixy)
                                       17         19.    Paragraphs 1 through 13 are incorporated by reference as though fully
                                       18   set forth herein.
                                       19         20.    As set forth above, Everest National and ShiftPixy entered into a
                                       20   bilateral written contract, the WC Policy. Everest National has performed all
                                       21   conditions, covenants, and promises required to be performed on its part under the
                                       22   WC Policy and Everest National is able and willing to continue performing its
                                       23   obligation to provide worker’s compensation insurance to ShiftPixy under the terms
                                       24   of the WC Policy.
                                       25         21.    Everest National is informed and believes that additional retrospective
                                       26   premium adjustments are expected that will result in additional premium
                                       27   deficiencies owed by ShiftPixy to Everest National. ShiftPixy has already breached
                                       28   the WC Policy by refusing to pay the premium currently due. Through its conduct,
                                                                                    7
                                                                                                             COMPLAINT
  3062 49509 4821-6226-4532 .v2
                                     Case 8:20-cv-02362-CJC-KES Document 1 Filed 12/16/20 Page 8 of 10 Page ID #:8



                                        1   ShiftPixy has repudiated its obligation to pay the expected additional retrospective
                                        2   premium it will owe to Everest National.
                                        3         22.    ShiftPixy’s repudiation and anticipated refusal to pay additional
                                        4   retrospective premium adjustments constitute an anticipated breach of the WC
                                        5   Policy.
                                        6         23.    As a result of defendant's anticipatory breach of the contract, plaintiff
                                        7   has been damaged in the sum to be determined by trial.
                                        8                             THIRD CAUSE OF ACTION
                                        9                                    FOR ACCOUNTING
                                       10                                    (Against ShiftPixy)
                                                  24.    Plaintiff incorporates paragraphs 1 through 13 above by reference as
    LLP




                                       11

                                       12   though fully set forth herein.
Selman Breitman
                  ATTORNEYS AT LAW




                                       13         25.    As set forth above, Everest National and ShiftPixy entered into written
                                       14   contracts of insurance pursuant to which Everest National was to provide insurance
                                       15   coverage for the benefit of ShiftPixy in exchange for the defendant's payment of
                                       16   premiums.
                                       17         26.    From July 1, 2017, and continuing thereafter, ShiftPixy has received
                                       18   the benefit of the WC Policy.
                                       19         27.    Pursuant to the terms of the WC Policy, ShiftPixy is obligated to pay
                                       20   Everest National a premium deficiency totaling $585,449.26. Everest National has
                                       21   previously demanded payment from ShiftPixy for the amounts owed. To date,
                                       22   ShiftPixy has refused to tender payment to Everest National, or any part thereof, or
                                       23   to acknowledge its obligation under the WC Policy. To the extent ShiftPixy disputes
                                       24   this obligation, or any part thereof, an accounting is appropriate and necessary.
                                       25                            FOURTH CAUSE OF ACTION
                                       26                            FOR DECLARATORY RELIEF
                                       27                                    (Against ShiftPixy)
                                       28         28.    Plaintiff incorporates paragraphs 1 through 13 above by reference as
                                                                                      8
                                                                                                               COMPLAINT
  3062 49509 4821-6226-4532 .v2
                                     Case 8:20-cv-02362-CJC-KES Document 1 Filed 12/16/20 Page 9 of 10 Page ID #:9



                                        1   though fully set forth herein.
                                        2         29.    An actual controversy exists between Everest National and ShiftPixy
                                        3   concerning ShiftPixy’s obligation to pay premiums to Everest National pursuant to
                                        4   the WC Policy. Everest National contends the outstanding balance is at least
                                        5   $585,449.26, while, by its failure to pay or acknowledge its obligation to do so,
                                        6   ShiftPixy implicitly contends that it is not obligated to pay this outstanding balance
                                        7   or any portion thereof.
                                        8         30.    Declaratory relief will resolve some or all of the disputes and
                                        9   controversies between plaintiff and defendant. Such a declaration is necessary and
                                       10   proper at this time in order to determine the respective rights and obligations of the
                                            parties. This request for declaratory relief is necessary and appropriate as plaintiff
    LLP




                                       11

                                       12   has no other adequate or speedy remedy at law to resolve this controversy.
Selman Breitman
                  ATTORNEYS AT LAW




                                       13                                PRAYER FOR RELIEF
                                       14         WHEREFORE, plaintiff prays for judgment against defendant as follows:
                                       15         1.     For compensatory damages against defendant ShiftPixy in a sum to be
                                       16   determined at trial;
                                       17         2.     For an accounting between plaintiff Everest National against defendant
                                       18   ShiftPixy;
                                       19         3.     That the Court render a declaratory judgment as to the respective rights
                                       20   and obligations of the parties under the WC Policy issued by Everest National to
                                       21   ShiftPixy;
                                       22         4.     For interest at the legal rate as to defendant;
                                       23         5.     For costs of suit incurred herein; and
                                       24         6.     For such other and further relief as the Court may deem just and
                                       25   proper.
                                       26   ///
                                       27   ///
                                       28   ///
                                                                                       9
                                                                                                                   COMPLAINT
  3062 49509 4821-6226-4532 .v2
               Case 8:20-cv-02362-CJC-KES Document 1 Filed 12/16/20 Page 10 of 10 Page ID #:10




                    1                            DEMAND FOR JURY TRIAL
                    2         Plaintiff hereby demands a jury trial in this matter.
                    3

                    4 DATED: December 16, 2020
                                                                  SELMAN BREITMAN LLP
                    5
                    6
                    7                                             By:

                    8                                                   D BRA B. BRANSE
                                                                        s RYL W. LEICHENGER
                    9                                                   Attomers for Plaintiff Everest
                                                                        Nationa Insurance Company
                  10
 i:,..
 ~                 11
 ~

                   12
 ~<
 i:::~
 8       ..J      13
~f-<
o,-j     <
 a) <I)
 1-4 :,..         14
~~
 ~                15
 ~2...
 ~
 s<               16
-a)
rr.i
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
                                                                 10
                                                                                            COMPLAINT
3062 495094821-6226 532 .v2
